

116 HR 5454 IH: To direct the Secretary of Defense to report to Congress on the feasibility of establishing an office within the Department of Defense to oversee sanctions with respect to Chinese military companies, and for other purposes.
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5454IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Jackson introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to report to Congress on the feasibility of establishing an office within the Department of Defense to oversee sanctions with respect to Chinese military companies, and for other purposes.1.Report on establishment of office to oversee sanctions with respect to Chinese military companies(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the feasibility of establishing an office within the Department of Defense to oversee sanctions with respect to Chinese military companies.(b)ElementsThe report under subsection (a) shall include, at a minimum, the following:(1)An explanation of where in the organizational structure of the Department such an office should be established.(2)An assessment any benefits and drawbacks that may result from—(A)establishing such an office; and(B)making oversight of sanctions with respect to Chinese military companies an internal responsibility of the Department.(c)Chinese military company definedIn this section, the term Chinese military company has the meaning given that term in section 1260H(d) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283).